Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits possession of unauthorized organizational material and possession of contraband. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Carroll v Goord, 24 AD3d 845 [2005]).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $25.